Citation Nr: 0103867	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected calcified pleural plaques due to asbestos 
exposure.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claim for 
service connection for calcified pleural plaques, and 
assigned a noncompensable (zero percent) disability rating 
thereto, and from a November 1999 RO rating decision which 
denied his claim for a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.  The veteran filed timely appeals to these 
determinations, including the initial evaluation of his 
service-connected calcified pleural plaques due to asbestos 
exposure.  This issue has been characterized accordingly.

The Board notes that in July 1999, following the RO's receipt 
of clarifying information from a VA examiner, the RO issued a 
rating decision which raised the disability evaluation for 
the veteran's service-connected calcified pleural plaques 
from noncompensable to 10 percent disabling for the period of 
his claim.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent rating for his 
pleural plaques disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2000).  
Therefore, the issue of an higher initial disability rating 
for calcified pleural plaques remains in appellate status.  
In November 2000 the veteran submitted the results of an 
additional VA pulmonary function test and waived RO review.


REMAND

The veteran has claimed entitlement to an increased rating 
for his service-connected calcified pleural plaques.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in April 1999.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  

In addition, the Board notes that on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "VCAA"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim and a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts.  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).

For the reasons described below, the Board concludes that a 
REMAND is required in order to provide the veteran with a new 
examination, in accordance with the mandates of Fenderson v. 
West and the duty to assist as mandated by the VCAA. 

The veteran's calcified pleural plaques disorder has been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, 
pursuant to which the severity of asbestosis is evaluated.  
This code rates the severity of asbestosis based primarily on 
objective numerical results of pulmonary function testing 
(PFT).  In reviewing the PFT results obtained in the past few 
years,  the Board observes that there is a significant 
disparity between the results of testing performed in 1996 
through 1999 versus the most recent test results in October 
2000.  

At the time of PFT in December 1996 at Dickinson County 
Medical Center, a private health care facility, the veteran's 
post-bronchial dilation Forced Vital Capacity (FVC) level was 
measured at 75 percent of predicted (pre-bronchial dilation 
was 76 percent of predicted).  Measurements of Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) were not recorded.

The veteran again underwent PFT at Dickinson County Medical 
Center in November 1998.  Results of this testing revealed a 
post-bronchial dilation FVC level at 65 percent of predicted 
(pre-bronchial dilation was 62 percent of predicted), and a 
DLCO(SB) at 101 percent of predicted.

In January 1999, the veteran underwent PFT at Pulmonary 
Associates of South Texas, a private health care facility.  
At that time, testing revealed a post-bronchial dilation FVC 
level at 78.98 percent of predicted.  Measurements of 
DLCO(SB) were not recorded.

In April 1999, the veteran underwent a complete VA 
respiratory examination. 
At that time, PFT revealed a post-bronchial dilation FVC 
level at 85 percent of predicted, while DLCO(SB) was at 116 
percent of predicted.  The veteran's total lung capacity was 
95 percent of predicted.  The examiner diagnosed pleural 
plaques which are calcified, consistent with previous 
asbestos exposure, with no clinical or radiographic evidence 
of asbestosis or any other pulmonary disease.

Most recently, the veteran submitted the results of PFT 
conducted at a VA Medical Center in October 2000.  The 
results of this testing showed a post-bronchial dilation FVC 
level at 50 percent of predicted (pre-bronchial dilation was 
51 percent of predicted), and a DLCO(SB) at 88 percent of 
predicted.  The final diagnosis was of moderately severe 
restriction and increased diffusion.  A physical examination 
was not indicated to have been done.

In light of the relatively consistent results obtained on 
PFTs in 1996 through 1999, and the significantly different 
results obtained in 2000, the Board finds that another VA 
examination and further testing is necessary to adequately 
evaluate the veteran's respiratory disorder.

The Board further observes that in addition to the FVC and 
DLCO(SB) values, some of the rating criteria of DC 6833 also 
contemplate maximum exercise capacity, as measured in 
ml/kg/min of oxygen consumption, with cardiorespiratory 
limitation.  Furthermore, at least one rating level 
contemplates the presence of cor pulmonale, the presence of 
pulmonary hypertension, and the need for outpatient oxygen 
therapy.  Therefore, the Board finds that the new examination 
must provide findings in regard to whether these criteria are 
present in order to allow the Board to make a full and 
complete assessment of the severity of the veteran's 
respiratory disorder.  As further development is necessary 
prior to considering the rating to be assigned to the 
veteran's respiratory disorder, his claim for a total rating 
is deferred pending that action.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a complete respiratory examination, 
to include pulmonary function testing.  
The veteran's claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  The 
examiner should be requested to state 
whether the veteran currently suffers 
from either cor pulmonale or pulmonary 
hypertension, or needs outpatient oxygen 
therapy.  In addition, the PFT must test 
for the veteran's maximum exercise 
capacity, as measured in ml/kg/min of 
oxygen consumption, with 
cardiorespiratory limitation.  The 
examiner should fully describe the nature 
and severity of the veteran's service 
connected disability and include his/her 
opinion concerning any resultant 
functional limitations.  

2.  The RO should then readjudicate the 
issues of the veteran's entitlement to a 
higher initial disability rating for his 
calcified pleural plaques and entitlement 
to a total rating for compensation based 
on individual unemployability due to a 
service-connected disability.  If either 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


